Case: 1:18-cv-04542 Document #: 50-6 Filed: 01/10/20 Page 1 of 2 PagelD #:233

 

 

THE UNITED STATES DISTRICT COURT _
THE NORTHERN DISTRICT OF ILLINOIS _
__EASTERNDIVISION

 

 

© Case No. 1:18-ev-4542

“Deleadants ) /
DECLARATION OF KACPER STOJOWSKI
Pursuant to 28 ; / L $1746. |, Kacper Stojowski, hereby declne is follows: : ce
‘Thave personal knowledge ofthe matters sct forth Hon and J an compen
as to those cee / : :
0 Jn September 1 2017, 1 = | attended a he: he Kev" gol ir cuting, se

SEL hosted by 5, C, Anderson, Ine. & JCA yi in memory of forme. Ic A Chick FE inanetal

dit benefited the ainily 6 of Kevin Rad oha and cancer research. } am the Owner of

 

_Iacobsen introduced hime w tl e g Broup an
lovee Rowena Dalubla. Was Ww ith a the. e group atthe

received golt ‘instruction from N

EXHIBIT

C

 
Case: 1:18-cv-04542 Document #: 50-6 Filed: 01/10/20 Page 2 of 2 PagelD #:234

ing obstructing my view of Ms, Dziubla a

at no point in ume did Mr. Jacobsen hari

at the lume. Later that day. Ms. Dziubla told me that she was upset with wha
Id on the golf course. L1old Ms, Dziubla that I disagreed with what Ms. D

n’sjoke, and | specifically remember telling Ms

 

d me that Mr. Jacobsen touched her in a harmful

 

on my observations, Mr. Jacobsen acted profes
[was with him, | was surprised by Ms, Dviubla’s allega

or hear anything that | would consider to be inappropriate,

Daiubla, commented to me that Mr. Jacob

 

JCA 001936
